DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restriction
Applicant's election with traverse of group I in the reply filed on 3/11/22 is acknowledged.  The traversal is on the ground(s) that a swapping device to exchange at least one of the reagent dispensing cartridges is now present (was amended into the claims upon restriction response) and is a special/common technical feature that has not been accounted for by the prior art.  Applicants also appear to argue that Wilson does not teach a swappable reagent dispensing cartridge. This is not found persuasive because the prior art still teaches the common technical features (see restriction addressing the common technical features between the groups below). Additionally, the examiner disagrees and maintains that in as much as claimed, Wilson teaches a swappable reagent dispensing cartridge.  The applicants have not required any dispensing, and the term “reagent dispensing” is interpreted as an adjective modifying the noun “cartridge” whereby any cartridge that enables reagent dispensing is sufficient to read on the claims.  In this case, any cartridge that holds or is capable of holding reagents for dispensing would be interpreted as a reagent dispensing cartridge.
The requirement is still deemed proper and is therefore made FINAL.

The grouping of claims is listed below (see previous restriction requirement for all the rules and statues that apply).
Group I, claim(s) 1-9, drawn to a reagent dispensing system.
Group II, claim(s) 10-13, drawn to a swappable cartridge.
Group III, claim(s) 14-15, drawn to a computer program.

The common technical feature in all groups is a plurality of swappable reagent dispensing cartridges, and a swapping device to exchange at least one of the reagent dispensing cartridges. This element cannot be a special technical feature under PCT Rule 13.2, as it does not make a contribution over the prior art, because the element is shown in Wilson et al (US 20130142711; hereinafter "Wilson"; already of record) because Wilson teaches a plurality of swappable reagent dispensing cartridges (Wilson teaches multiple reagent cartridges 400 placed into reagent storage unit 124; Figs. 8-9, [412-462]), and a swapping device to exchange at least one of the reagent dispensing cartridges (Wilson teaches that the reagent cartridges 400 can be accessed by transfer devices/gripping robots; [433].  Alternatively, Wilson teaches swapping device as the region shown in figures 8 which enables each cartridge to be added or removed.  Further, Wilson teaches the gantry robot can release the latch securing the cartridge in order to enable the cartridge to be exchanged; [421, 428]), and alternatively because Wilson teaches a plurality of swappable reagent dispensing cartridges (Wilson teaches multiple reagent cartridges 200; Figs. 4, [275, 285]), and a swapping device to exchange at least one of the reagent dispensing cartridges (Wilson teaches shuttle to move the cartridge; [469-471, 537, 593]).  Further, this element cannot be a special technical feature under PCT Rule 13.2, as it does not make a contribution over the prior art, because the element is shown in Stein et al (US 20190277869; hereinafter “Stein”) because Stein teaches a plurality of swappable reagent dispensing cartridges (Stein teaches a plurality of reagent cartridges, where the plurality of cartridges can be stored on storage carousel 345/346, which moves the plurality of cartridges to offline loading positions and to online dispensing positions where the cartridges can be accessed by reagent probes 342/344 for dispensing; Fig. 29 [230, 254]. The storage carousel contains plural positions for offline storage and online use. Alternatively, Stein teaches 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/4/19 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Status
Claims 1-15 are pending, with claims 1-9 being examined, and claims 10-15 deemed withdrawn.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “swapping device” of claim 1, and the “storage device is a rotary carousel” of claim 7 must be must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “swapping device to exchange” in claim 1, and “automatic storage and retrieval system to retrieve…and exchange”.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
As to the “swapping device to exchange” of claim 1, the examiner notes that applicants do not clearly correlate the swapping device to a specific structure in the instant disclosure.  The swapping device is not shown in the figures, and the only discussion of exchanging is in relationship to a mechanical arm in [37] of the specification.  Therefore, it is unclear what structure applicants are intending to define by the swapping device.  For purposes of examination, the examiner will interpret the swapping device to be a mechanical arm or robotic arm, or any robotic structure that moves the cartridge, and equivalents thereof.
As to the “automatic storage and retrieval system” of claim 9, applicants discuss conveyor systems, lift systems, robotic arms and other combinations in [44] of the specification.  However, the examiner notes that applicants have amended claim 1 to include a swapping device which exchanges cartridges (see 112f above), where the swapping device and the automatic storage and retrieval system both appear to perform the function of exchanging cartridges, and the examiner does not find support for both structures in the disclosure. 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 9 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to 
Claim 9 recites an automatic storage and retrieval system which retrieves and exchanges cartridges.  However, claim 1 has been amended to recite “a swapping device to exchange…cartridge”.  The examiner does not find support for the newly amended swapping device of claim 1 in combination with the “automatic storage and retrieval system” of claim 9 in the disclosure.  Thus, in light of the amendments to claim 1, claim 9 is considered new matter.  

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim limitation “swapping device to exchange” of claim 1 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Applicants do not clearly correlate the swapping device to a specific structure in the instant disclosure.  The swapping device is not shown in the figures, and the only discussion of exchanging is in relationship to a mechanical arm in [37] of the specification.  Therefore, it is unclear what structure applicants are intending to define by the swapping device.  For purposes of examination, the examiner will interpret the 
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
As to claim 1, it is unclear what is dispensing as implied by the reagent dispensing system of the preamble.  No structure in the body of the claim has been described as 
Regarding lines 5-6 of claim 1, it is unclear what off-line and in-line are with respect to.  What are the cartridges maintained on or off-line, and what defines whether they are on-line or off-line?
Claims 2-9 are rejected based on further claim dependency.
As to claim 3, it is unclear what or how dispensing takes place.  No structure in the body of the claims has been described as performing dispensing and it is unclear if dispensing is required or how dispensing is related to the system. If dispensing is required, how does it occur?
Regarding claims 4-9, it is unclear what applicants are intending to define.  Specifically, the storage device is not clearly or positively recited in the claim body as part of the reagent dispensing system.  Therefore, the storage device appears to be an intended use and functional interaction in relation to the cartridges (see lines 4-6 of claim 1).  Therefore, the features of the storage device do not appear to further limit the reagent dispensing system, and it is unclear what applicants are intending to define. If applicants intend for the features of the storage device to be required, then the storage device and the corresponding features/structures need to be positively recited in the claims.
In regards to claim 4, it is unclear how the cartridges interface with a capping system.  How do the cartridges interface with the capping system, and what interaction occurs?  The cartridges are not described as having caps, and it is unclear what is attempting to be defined.
As to claim 5, it is unclear what “environmental controls” are attempting to define.  These controls have not been defined as performing any specific function and it is unclear what would or would not be defined as an environmental control.  Is this a controller/processor, or some other physical structure which controls things? The examiner notes that claim 6 would provide clarification.
As to claim 6, “the reagents” of line 2 does not have sufficient antecedent basis and is unclear since reagents have not been previously described. What reagents are being referred to?
In regards to claim 7, it is unclear how the storage device performs the function of maintaining cartridges off line and simultaneously maintaining cartridges in line without clarification.  In claim 1, the first set of cartridges has been described in relation to the storage device.  How does the storage device relate to the second set of cartridges?  How does the second set of cartridges become controlled by the storage device if the storage device only maintains the first set of cartridges off line?  Additionally, how is the maintaining process of on-line and off-line different from the swapping device which appears to also make the exchange?  How can the rotary storage device maintain off-line and on-line if that is what occurs by the exchange process of the swapping device?  
As to claim 7, it is unclear how both the swapping device which exchanges cartridges on-line and off-line (claim 1) can be present in combination with the rotary carousel which does the same function (claim 7).  Because of the amendment to claim 1, it is unclear to the examiner if applicants are combining embodiments that do not have support in the specification.
As to claim 8, it is unclear how the system locates each of the cartridges.  Is this in the processing device/controller, or is the storage device requiring an identification reader device and something that moves in relation to the storage device to identify cartridges?
As to claim 9, it is unclear what the “automatic storage and retrieval system” is defined by.  Applicants have amended claim 1 to include a swapping device which exchanges cartridges (see 112f above), where the swapping device and the automatic storage and retrieval system both appear to perform the function of exchanging cartridges, and the examiner does not find support for both structures in the disclosure. Therefore, it is unclear what structure applicants are intending to define by the automatic storage and retrieval system beyond that of the recently amended swapping device.  For purposes of examination, the examiner will interpret the 
Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-9 are rejected under 35 U.S.C. 102a1/a2 as being anticipated by Stein et al (US 20190277869; hereinafter “Stein”).
As to claim 1, Stein teaches a reagent dispensing system (Stein; Fig. 29, 31), comprising: 
a processing device; a data storage device coupled to the processing device (Stein teaches an automated device with controllers and memory; [56, 92, 148, 155, 192, 201, 215-216]); 
a plurality of swappable reagent dispensing cartridges, wherein a first set of the swappable reagent dispensing cartridges are maintained within a storage device off-line from a second set of swappable reagent dispensing cartridges maintained in-line (Stein teaches a 
a swapping device to exchange reagent dispensing cartridges between the first and second sets (Stein teaches loader 354 which exchanges the plurality of cartridges by loading the cartridges into the storage carousels and by removing the cartridges from the storage carousel; [230, 254, 257]. Alternatively, Stein teaches loader which exchanges the plurality of cartridges by loading the cartridges into the storage carousels and by removing the cartridges from the storage carousel; [230, 266]).  
Note: The instant Claims contain a large amount of functional language (ex: “are…”, “to…”, etc…).  However, functional language does not add any further structure to an apparatus beyond a capability.  Apparatus claims must distinguish over the prior art in terms of structure rather than function (see MPEP 2114).  Therefore, if the prior art structure is capable of performing the function, then the prior art meets the limitation in the claims.
As to claim 2, Stein teaches the reagent dispensing system of claim 1, wherein each of the swappable reagent dispensing cartridges of the first and second set of swappable reagent dispensing cartridges include an identity tag (Stein teaches a barcode reader to read barcode ID on reagent cartridge; [230, 257, 258]).  
As to claim 3, Stein teaches the reagent dispensing system of claim 1, wherein the first set of swappable reagent dispensing cartridges are not in use by the reagent dispensing system 
As to claim 4, Stein teaches the reagent dispensing system of claim 3, wherein the first set of swappable reagent dispensing cartridges interface with a capping system within the storage device (As best understood, and although related to intended use, Stein teaches the cartridges interfacing with a capping system; [259]).  
As to claim 5, Stein teaches the reagent dispensing system of claim 1, wherein the storage device comprises environmental controls (As best understood, and although related to intended use, Stein teaches refrigerated storage; [254, 266]).  
As to claim 6, Stein teaches the reagent dispensing system of claim 5, wherein the environmental controls control the temperature of the reagents, humidity exposure of the reagent dispensing cartridges, electromagnetic wave exposure to the reagent dispensing cartridges, or combinations thereof (As best understood, and although related to intended use, Stein teaches refrigerated storage; [254, 266]).  
As to claim 7, Stein teaches the reagent dispensing system of claim 1, wherein the storage device is a rotary carousel that maintains the first set of swappable reagent dispensing cartridges off- line while simultaneously maintaining the second set of swappable reagent dispensing cartridges in-line (As best understood, and although related to intended use, Stein teaches that the storage device is a rotary carousel that maintains cartridges offline and online simultaneously; see claim 1 above). 
As to claim 8, Stein teaches the reagent dispensing system of claim 1, wherein the storage device is a compartment within the reagent dispensing system that locates each of the swappable reagent dispensing cartridges of the first set of swappable reagent dispensing cartridges on a multi-dimensional array (As best understood, and although related to intended use, Stein teaches a multidimensional array/carousel which stores the reagent cartridges and 
As to claim 9, Stein teaches the reagent dispensing system of claim 1, wherein the storage device comprises an automatic storage and retrieval system to retrieve the first set of the swappable reagent dispensing cartridges from the storage device and exchange it in-line for the second set of swappable reagent dispensing cartridges (As best understood, and although related to intended use, Stein teaches a loader robot to performs the exchange to/from the storage carousel which contains online and offline regions; see claim 1 above and [230, 254, 257, 266]).  
Other References Cited
	The prior art of made of record and not relied upon is considered pertinent to applicant's disclosure include;
Wilson (already of record above) teaches reagent cartridges as 400 or 200 which are placed into respective storage units, where the cartridges can be loaded by a robot into the storage unit, and the storage unit can include a carousel; [26, 27, 275, 285, 402, 403, 413-417, 421, 428, 433, 468-471, 537, 593] Figs. 4, 8-9. 
	Bryant et al (US 20170269114; hereinafter “Bryant”) teachers a robot moving cartridges to/from storage; [123] Fig. 24.
	Devlin, WJ (US 20050227360; hereinafter “Devlin”) teachers environmental controlled storage disc and transferring reagent cartridges.
	Yamazaki et al (US 5827479; hereinafter “Yamazaki”) teachers reagent cartridges robotically moved to/from reagent storage disc.	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Benjamin R Whatley whose telephone number is (571)272-9892.  The examiner can normally be reached on Mon- Fri 8am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 5712721267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Benjamin R Whatley/Primary Examiner, Art Unit 1798